EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Arthur M. Reginelli on 9/27/2021.
The application has been amended as follows: 
The claims: 

(Currently Amended)	A construction board comprising:
a foam body having first and second planar surfaces, said foam body including a polyisocyanurate foam matrix defining a plurality of closed cells, said closed cells including carbon dioxide, air, or a partial vacuum and less than 0.5 percent by volume of hydrocarbon blowing agents, said foam body being characterized by a density, pursuant to ASTM C303, of at least 2.5 lbs/ft3, and said foam being characterized by an ISO Index of from at least 220 to less than 360; and
a facer disposed on one of the first and second planar surfaces of said foam body, said facer including 
a glass substrate having an internal planar surface proximate to said foam body and an external planar surface opposite said foam body, 
a first coating disposed on said external planar surface, and
a second coating disposed on or proximate to said internal planar surface, 
in said first coating disposed on said external planar surface includes inert filler, wherein said first coating includes a first polymeric binder in which the inert filler is dispersed, wherein the inert filler is present in an amount of from 3 to 30 weight percent with respect to the entire weight of the first coating, and 
wherein said second coating disposed on or proximate to said internal planar surface includes intumescent material, wherein said second coating includes a second polymeric binder in which said intumescent material is dispersed, and wherein said second polymeric binder is devoid of polyurethane.

(Currently Amended)	The construction board of claim 1, wherein said inert filler includes calcium carbonate.

(Currently Amended)	The construction board of claim 1, wherein said intumescent material includes expandable graphite.

(Canceled)	

(Currently Amended)	The construction board of claim 1, wherein said facer is a first facer, and wherein said construction board includes a second facer disposed on one of the first and second planar surfaces of said foam body opposite said first facer, said second facer including 
a glass substrate having an internal planar surface proximate to said foam body and an external planar surface opposite said foam body, 
a first second facer coating disposed on said external planar surface, and 
a second second facer coating disposed on or proximate to said internal planar surface, 
wherein said first second facer coating disposed on said external planar surface includes an inert filler, and wherein said second second facer coating disposed on or proximate to said internal planar surface includes intumescent material.

(Currently Amended)	The construction board of claim 1, wherein said second polymeric binder for said second coating is selected from the group consisting of natural rubber, waxes, and starches.

(Currently Amended)	The construction board of claim 1, wherein said second polymeric binder for said second coating is selected from the group consisting of polyolefins, styrene-butadiene copolymers, acrylic polymers, methacrylic polymers, silicones, and copolymers thereof including functional copolymers thereof.

(Currently Amended)	The construction board of claim 1, wherein said second polymeric binder for said second coating includes styrene-butadiene polymers bearing one or more hydrophobic moieties for repelling water, wherein the one or more hydrophobic moieties for repelling water are fluorine-containing groups.

(Currently Amended)	The construction board of claim 1, wherein said second polymeric binder for said second coating is selected from the group consisting of 

(Canceled)	
(Currently Amended)	The construction board of claim 1, wherein the construction board has zero flame spread and zero smoke development when tested in accordance with ASTM E84.

(Currently Amended)	The construction board of claim 1, wherein the construction board can achieve FM class 1 approvals for a steel deck insulated roof without the use of gypsum-based coverboards.

(Original)	The construction board of claim 1, said foam being characterized by an ISO Index of from at least 275 to less than 340.

(Original)	A roofing system comprising:
a roof deck,
the construction board of claim 1 disposed on the roof deck, and
a water-protective layer disposed on top of or above of the construction board. 
(Original)	The roofing system of claim 14, where the roofing system meets the requirements of UL 790 without the use of gypsum-based construction boards.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are: 
1. US 9,605,433 to Paradis et al. (hereinafter “Paradis”) 
2. US 2010/0031603 to Letts et al. (hereinafter “Letts”) and 
3. US 2017/0022704 to Bertucelli et al. (hereinafter “Bertucelli”)	
Paradis discloses a roofing board provided on a roof deck, comprising a foam core sandwiched between two non-woven facer material layers wherein the foam core comprises a polyisocyanate foam core having a density from 1.5 to 8 pcf (figure 2C; and column 2, lines 55-60, and column 13, lines 55-60).  The top and bottom facers comprise glass fiber mat (column 14, lines 15-25).  The top and bottom facers, each are coated with a mineral based material comprising 50-75 wt% solid and 50-25 wt% water wherein the solid contains 44 to 94 wt% of calcium carbonate (column 13, lines 60-65 and table 1).  The mineral based material also includes a latex corresponding to the claimed polymeric binder (table 1).  
Paradis does not explicitly disclose the polyisocyanate foam having a plurality of closed cells, said closed cells including carbon dioxide, air, or partial vacuum and less than 0.5 percent by volume of hydrocarbon blowing agents.  There is no teaching or suggestion of an intumescent coating disposed between the foam core and the glass facer.   
Letts discloses a construction board comprising a foam core and a facer provided on at least one surface of the foam core (figure 1A).  The foam core comprises a closed cell polyisocyanurate foam having a plurality of foam cells and an interconnected network of solid struts or plates that form the edges and faces of the foam cells (paragraph 28).  The foam core has a density of at least 2.5 lb/ft3 and an ISO Index of from 270 to 360 (paragraphs 29 and 30).  The foam core contains a blowing agent including isopentane, n-pentane, cyclopentane, alkanes, cycloalkane, hydrofluorocarbon, hydrochlorofluorocarbon, fluorocarbon, fluorinated ether, alkene alkynes, carbon dioxide and noble gas (paragraph 44).  
 Bertucelli discloses an insulating panel comprising a non-steel based facing material, an insulating foam layer, and a fire barrier layer disposed between the non-steel based facing material and the insulating foam layer (abstract).  The non-steel based facing material comprises a mineral-coated glass fleece based material while the insulating foam material comprises a rigid polyurethane/polyisocyanurate foam material (paragraphs 6 and 8).  The fire barrier layer comprises expandable graphite dispersed in a polyisocyanate (PI) polymer including polyurethane, polyurethane-polyurea and/or polyurethane-polyisocyanurate (paragraph 11).  The PI is polymer has good adhesive properties to the foam core, and facing material (paragraph 23).  Bertucci teaches away from a fire barrier layer devoid of polyurethane.  
Even if assuming that there is a motivation to combine teachings of Paradis, Letts and Bertucci, the combination of the cited references does not suggest a roofing board comprising a fire barrier layer devoid of polyurethane.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a construction board with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788